DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Withdrawn Claim
Claim 54 is listed as withdrawn, yet there was no original claim 54. Withdrawn claim 54 should be listed as canceled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 53 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 53, on the 2nd to last line, it is not clear whether “CO2 conduit” is referring to the “CO2- exit conduit”, or some other conduit. Furthermore, on line 2, a space should be included between “CO2” and “exit”. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 45, 47, 48, 50-52 and 54 are rejected under pre-AIA 35 U.S.C. 103(a) as being unpatentable over Spiegler USPN 3,466,138 in view of Birbara USPN 5,876,488.
Regarding claim 45, Spiegler discloses a system for cyclically removing carbon dioxide from a CO2-laden gas flow (column 7, lines 23-25), wherein the gas is air (column 7, lines 11-25: "generally air"), the system comprising: a chamber at one location (figure: chamber 12), including an automated system of block valves controlling various fluid flows (figure: valves 34,36, 44 and 50), the fluid flows including a flow of the CO2-laden gas (gas in conduit 14; column 4, lines 74-75), a flow of process heat steam (steam in conduit 16; column 6, lines 4-8; column 5, lines 29-37), and a flow of stripped CO2 (gas in conduit 18; column 5, lines 13-15) and a flow of CO2-light gas flow out of the chamber (column 4, lines 32-36); a carbon dioxide contact structure within the chamber, the contact structure comprising a porous substrate with a surface area along which an amine sorbent is distributed (column 6, lines 50-75: "amine functional groups"), the amine sorbent being capable of reversibly adsorbing, or binding, carbon dioxide (column 5, lines 7-18; column 7, lines 1-10); a CO2-laden gas flow conduit, open at one end to the CO2-laden gas flow and at a second end to the chamber containing the contact structure (conduit 14); a CO2-light gas flow conduit open at one end to the chamber and open at the second end to the air (conduit 18); an automated block valve on the CO2-laden gas flow conduit for opening and closing the conduit to the CO2-laden gas flow into the chamber (valve 36); a hot fluid conduit for providing steam at a temperature of up to about 130°C (conduit 16; column 6, lines 32-39) designed to be connected to a source of process heat steam and to the chamber for directing process heat steam at the carbon dioxide-loaded sorbent on the capture structure in the chamber to strip carbon dioxide from the sorbent; an automated block valve on the hot fluid flow conduit for opening and closing the conduit to the hot fluid flow into the chamber (either of valves 34 or 62); a CO2 conduit for carrying stripped carbon dioxide away from the chamber (conduit 18); and an automated block valve on the CO2 conduit for opening and closing the conduit to the flow out of the chamber of the stripped CO2 (valve 50); whereby the automated block valve system is designed and adapted to alternatively and successively pass carbon dioxide laden air to the carbon capture structure through the CO2-laden gas flow conduit and to pass process heat steam to the carbon capture structure, through the hot fluid conduit, to separate the carbon dioxide from the sorbent and regenerate the sorbent (column 7, lines 23-25).
The apparatus of Spiegler is structurally capable of allowing for the capture of the stripped CO2 from the chamber once it leaves conduit 18 (see figure). Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114.
Spiegler does not explicitly disclose that the amine is organic and impregnated within pores of the substrate. Birbara discloses impregnating an organic amine CO2 sorbent within the pores of a porous substrate (see Birbara column 2, lines 1-15; column 5, lines 17-22). It would have been obvious to one having ordinary skill in the art to modify Spiegler to utilize the organic amine CO2 sorbent impregnated within a porous substrate of Birbara, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Regarding claims 47 and 55, the effluent gas conduit inlet of Spiegler is capable of being connected to a blender chamber designed to blend ambient air with a minor amount of effluent gas. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114. Since claims 47 and 55 do not actually require a blender chamber, the limitations of claim 55 are also functional limitations that do not appear to limit the structure of the claim. 
Regarding claim 48, Spiegler discloses that the steam is provided at a temperature of not greater than about 100-120°C (column 6, lines 32-39).
Regarding claim 50, Spiegler discloses that the porous solid mass is in the form of a vertically oriented carbon capture structure (see figure: column 12 is vertically oriented; therefore, the porous solid mass therein would also be vertical).
Regarding claim 51, Spiegler discloses a hot fluid conduit capable of carrying saturated steam (figure: conduit 16 is capable of carrying saturated steam) and further comprising an air exhaust conduit (figure: conduit 14), an automated block valve on the exhaust conduit for opening and closing the conduit to the air exhaust conduit from the chamber (valve 44) and a pressure reducing means for removing residual air through the air exhaust conduit from the capture structure and the chamber after the CO2-laden gas flow is terminated and before opening the block valve in the hot fluid conduit to allow the saturated steam into the chamber (figure: if valves 34 and 36 were closed, the pressure in chamber 12 could be reduced by opening valve 44). Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP2114.
Regarding claim 52, Spiegler discloses exit conduit for removing residual steam and the stripped CO2 from the capture structure and the chamber after the capture structure has been stripped of CO2 by the saturated steam (column 5, lines 7-18).


Claims 46 and 49 are rejected under pre-AIA 35 U.S.C. 103(a) as being unpatentable over Spiegler USPN 3,466,138, in view of Birbara USPN 5,876,488, in further view of Jiang USPA 2010/0300289 A1.
Spiegler in view of Birbara is relied upon as above.
Regarding claims 46 and 49, Spiegler does not explicitly disclose that the substrate comprises a ceramic porous monolith or a bed of highly porous silica particles, where each particle supports on their surfaces the sorbent. Jiang discloses a CO2 sorbent where an amine sorbent is supported on either a ceramic porous monolith or a bed of highly porous silica particles (see Jiang paragraphs 19, 23 and 28). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Spiegler so that the substrate comprises a porous monolith or a bed of highly porous silica particles, as disclosed by Jiang, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ416.

Claim 53 is rejected under pre-AIA 35 U.S.C. 103(a) as being unpatentable over Spiegler USPN 3,466,138 in view of Birbara USPN 5,876,488, in further view of Takaaki USPN 3,533,221.
Spiegler in view of Birbara is relied upon as above.
Regarding claim 53, Spiegler does not explicitly disclose a CO2 measuring detector located, at the exit from the chamber to measure the CO2 content of air after contacting the capture structure, so as to determine when to close the automated block valve on the CO2-laden gas flow conduit into the chamber, and a CO2 measuring detector located at the exit from the regeneration chamber to determine when to open or close the automated block valve on the hot fluid flow conduit for starting and halting the flow of steam into the chamber and to close the automated block valve on the CO2 conduit for opening and closing the conduit to the flow out of the chamber of the stripped CO2. Takaaki discloses utilizing CO2 sensors to determine when valves should be opened and closed to start and end regeneration (see Takaaki column 4, lines 50-75). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Spiegler to include CO2 sensors, as disclosed by Takaaki, in order to determine the proper time to open and close the valves to initiate and end regeneration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776